DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No priority has been claimed in this application.  
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/12/2020 and  2/15/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	        The drawings submitted on 8/13/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Shin et al. US 2021/0072378.
With regards to claim 1, 8 and 14 Shin et al. US 2021/0072378 teaches a method, system and electronic device comprising:
identifying, by a first microphone of a first electronic device, a signal at an ultrasound transmission frequency which is received from a second electronic device;(paragraph 0014)
receiving, at the first electronic device, timing information corresponding to an exchange of an ultrasound transmission between the first electronic device and the second electronic device;( paragraphs  0006 & 0204)
computing, by a processing unit of the first electronic device, a first distance value between the first electronic device and the second electronic device by performing a time of flight estimation using the timing information; (paragraphs  0006 & 0204)
refining, by the processing unit, the first distance value by using an output of a machine learning model to determine a second distance value, wherein the machine learning model is based on input data comprising: the first distance value and a set of distance values that are each associated with at least one respective predefined factor that affects an estimation of distance between the first electronic device and the second electronic device; (paragraphs  0185 & 0221) and
generating, by the processing unit, an alert on the first electronic device based on a comparison of the second distance value with a predefined threshold distance value. (paragraphs 0086 & 0090)
Allowable Subject Matter
9.	Claims 2-7, 9-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramanathan et al. US 2020/0079412 teaches a shopping basket monitoring using computer vision and machine learning. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 18, 2022